     Case 2:17-cr-00294-KJD-EJY Document 86 Filed 08/16/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                                 ***
 4    UNITED STATES OF AMERICA,                            Case No. 2:17-cr-00294-KJD-EJY
 5                  Plaintiff,
                                                                       ORDER
 6          v.
 7    SCOTT ANDREW HETHCOAT,
 8                  Defendants.
 9

10          Pending before the Court is the Motion to be Removed From CM/ECF Electronic Notice List
11   (ECF No. 85). The docket in this matter shows Mr. Lay as counsel for Defendant Scott Andrew
12   Hethcoat. See ECF No. 25. There is no docket entry showing Mr. Lay has withdrawn or that he
13   otherwise no longer represents Defendant.
14          Accordingly, IT IS HEREBY ORDERED that the Motion to be Removed from CM/ECF
15   Electronic Notice List (ECF No. 85) is DENIED.
16          Dated this 16th day of August, 2021.
17

18
19
                                                   ELAYNA J. YOUCHAH
20                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     1
